Mr. Jnstice Ster&ett
delivered the opinion of the court, October 5th, 1885.
Each of the respective parties to this action of ejectment claimed possession of the leasehold estate in controversy by title derived from A. R. Curtis, who was the lessee of II. B. Porter and Thomas W. and Patrick Dorsey. The lease to Curtis was regularly signed and acknowledged by Porter; but, as to the Dorseys, it was signed “ Dorsey Bros.” in the handwriting of Thomas W. Dorsey, opposite one of the printed seals on the lease; and the notary’s certificate of acknowledgment sets forth, that “ H. B. Porter and Dorsey Bros, by Thomas W. Dorsey ” appeared and acknowledged the same. However irregular or defective the lease may be regarded as to the execution and acknowledgment of the two Dorseys, it was undoubtedly well executed and acknowledged by Porter and therefore entitled to be recorded. So far as appears, all the parties to the lease recognized its validity and so acted in reference thereto as to estop themselves from denying it.
Under the lease, thus executed, acknowledged and delivered to Curtis, he went into possession of the demised premises, put down and operated two oil wells, and continued to occupy the premises until they were sold on executions issued on the-mechanic’s liens. At that sale defendant below purchased the *310leasehold, took and retained possession thereof, claiming the right to do so by virtue of the title thus acquired at the sheriff’s sale. For some reason'not fully explained the mechanic's liens appear, to have been entered of record and prosecuted against the lessee “A. R. Curtis and others doing business as the Florence Oil Company.” Who the “others” were nowhere appears, nor does it appear that any such company ever existed or that any other person than Curtis, the lessee, was then or at any time prior to the sale interested in the premises against which the liens were filed. The proceedings and sale on the liens were not such as to affect any one except Curtis himself. It may therefore be assumed that defendant below claims under Curtis and is in possession as sheriff’s vendee under him. There is no evidence of any other ground of claim on his behalf. • The plaintiffs below also claim under Curtis by virtue of the leasehold mortgage executed and recorded before either of the mechanics’ liens attached. The mortgage was made in pursuance of the Act of April 27th, 1855, providing for the mortgaging of mining and other leaseholds (Purd., 600, pi., 170), and being the first lien on the premises was not discharged by the sale to defendant below on the subsequently entered mechanics’ liens. Default having been made in payment of the money secured by the mortgage, the leasehold was again sold by the sheriff and purchased by the mortgagees, Weston Brothers, plaintiffs below. Both parties thus claim under Curtis as whose property they purchased at the respective sheriff’s sales. They both gave in evidence the judgments and proceedings thereon, upon which the respective sales were made.
It may be conceded that as purchaser under the mechanics’ liens, plaintiff in error acquired the encumbered title of Curtis, but nothing more. The mortgage being the first lien on the leasehold was not discharged by the sale to plaintiff in error. His rights as purchaser at that sale were subordinate to the paramount lien of the mortgagees, and were afterwards swept away by the sale upon the bond accompanying their mortgage. If the mortgage was properly executed and re-corded, as it undoubtedly was, the lien thereof was not divested by the first sale, and plaintiffs below as purchasers thereunder acquired a good title. That such was the case scarcely admits of any doubt, and the court below was right in so holding. The Act referred to declares it shall “ be lawful for any lessee for term of years of any colliery, mining land, manufactory, or other premises, to mortgage his or her term in the demised premises, with all the buildings, fixtures and machinery thereon and to the lessees belonging and thereunto appurtenant, with the same effect, as to the lessee’s interest, as in the case-*311of the mortgaging of a freehold interest and title, as to lien, notice, evidence and priority of payment: Provided, the mortgage be in like manner acknowledged and placed of record in the proper county together with the lease,” etc. The Act of April 3d, 1868, (Purd., 600. pi., 171) provides that “in mortgages upon leasehold estates, the mortgagee shall have the same remedy for collection thereof, which mortgagees of real estate have, under the laws of this Commonwealth, for the collection of such mortgages.’)
The mortgage in this case was duly executed November 29th, 1882, and recorded, in the proper mortgage book, December 15th, 1882. The lease dated October 1st, 1882, was recorded at same time and in immediate connection with the mortgage. This was clearly a recording of the mortgage “ in the proper county together with the lease,” in accordance with the true intent and meaning of the Act: Sturtevant’s Appeal, 10 Casey, 149; Ladley v. Creighton, 20 P. F. S., 490; Glading v. Frick, 7 Norris, 460; Clader v. Thomas, 8 Norris, 344. The supplementary Act of May 13th, *1876, on which plaintiff in error relies, is inapplicable to this case. It provides, “ if the lease shall have been recorded in the deed books of the proper county, before the execution of the mortgage, or shall thus be recorded at the time of recording the mortgage, such recording shall be deemed a sufficient compliance with the requirements of the Act with reference to the recording of such lease: Provided always that full and distinct reference be made in said mortgage to the book and page where the said lease is recorded: Purd., 600, pl., 172. This makes provision for a condition of things that did not necessarily exist in this case. It is applicable to cases where, by reason of the lease having been previously recorded, or other similar cause, the provisions of the Act of 1855, as to recording the mortgage and the lease together, cannot be literally complied with. The Acts being in pari materia must be construed together so that both may stand. When so construed their provisions are consistent and harmonious.
As already intimated, there was no error in admitting in evidence the record of the oil lease from Dorsey Brothers and Porter to Curtis, nor the mortgage of the latter to Weston Brothers, plaintiffs below, and hence the first and second assignments of error are not sustained.
The propositions submitted by defendant below and covered by the third to sixth specifications inclusive were rightly refused. The position assumed in the first point is that the lease to Curtis embraced in his mortgage to plaintiffs below, not having been recorded in the deed books of Warren county before or at the time of the execution of the mortgage, as re*312quired by the Act of Majr 13th, 1876, and the mortgage not containing any reference to any record of said lease, as required by said Act, it was not a lien on the leasehold as against the mechanics’ liens. The Act of 1876 is merely a curing or enabling Act, and does not repeal the provisions of the Act of April 27th, 1855. Being in pari materia the two acts must be construed together. The lease having been recorded in the proper county at the same time and in immediate connection with the mortgage, plaintiffs below thereby acquired a valid lien on the leasehold, with all the rights conferred by the Act; and having purchased the premises at sheriff’s sale upon the bond secured by the mortgage they acquired all the right, title, interest and estate that Curtis had therein when he mortgaged the leasehold to them, and were entitled to recover, possession of the premises in ejectment as against Curtis or any one who came into possession under him, as defendant below did. It is unnecessary that such purchaser, in an action of ejectment brought by him against the defendant in the execution on which the land was sold, or any one coming into possession under him, should show previous title to the land in the defendant in the execution. It is sufficient for him to show the judgment and execution with proceedings thereon: Young v. Algeo, 3 Watts, 223, 227. .
In the second and third points of defendant below the contention is that the lien of the mortgage was divested by the sale on the subsequent mechanics’ liens. In view of the express provision of the Act which places leasehold mortgages upon the same footing as mortgages of a freehold, “as to liens, notice, evidence and priority of payment,” this position is wholly untenable: Miners’ Bank v. Heilner, 11 Wright, 452, 455.
What has already been said is sufficient answer to the fourth point.
There was no error in charging as complained of in the last specification, that “ plaintiffs, on the undisputed evidence, are entitled to a verdict.”
Judgment affirmed.